Dissenting Opinion by
Mr. Justice Schaffer:
The defendant is a coal mining company located in the County of Westmoreland. It has a sales agent in Philadelphia, who there occupies an office. He solicits and takes orders for some of the coal which the defendant mines. The writ in this case was served upon him. I would hold, under these circumstances, the defendant is not within the jurisdiction of the courts of Philádelphia County and cannot there be sued. I would further hold, where service is made upon a corporation, and it denies the jurisdiction of the court issuing the process, and the court decides it has jurisdiction, that this is an appealable order, and not interlocutory, and that the *47defendant should not be required to come into the jurisdiction and present its defense on the merits and be denied the right to raise the question of service and jurisdiction until after trial. For these reasons, I dissent from the view of the majority of the court.